Title: From George Washington to William Pearce, 16–17 March 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce
            Philadelphia 16th[–17] March 1794
          
          Your letter of the 11th with its enclosures came to hand at the usual time; but not so as that, enquiry co[ul]d be made into the prices of linnen,
            & you to be informed, by the Post of tomorrow (this day being Sunday)—Go on
            therefore, until you hear further from me, to get linnen as fast as
            it can be worked up. The 11½ d. linnen is as good as any for the boys, girls & small
            people, who do little or no work.
          I was affraid to make the interstices between the pieces of the treading floor of the
            new barn at Dogue run too open, lest the straw should work into them, & choke the
            passage of the grain to the lower floor; or to emit so much straw between them, to that
            floor, as to make the difficulty of cleaning the grain much greater. Avoiding these two
            evils, the floor can not be too open, provided the horses feet or legs are not
            endangered; & this is not likely to happen unless the pieces were so far apart as
            for the hoof to pass through, or turn. If the section, or part of a section which you
            have left an inch a part, is not apt to choke or pass too much straw through try another
            section at an inch and half & so on, section after section, until you hit the mark
            exactly; & then regulate all the sections accordingly. This had better be done
            whilst you have Wheat with wch to make the experiment: & without loss of time, as
            not only an immediate advantage is to be derived from the best
            distance the pieces can be placed asunder, but that I may know better how to order
              another.
          Let the drilled wheat have all the cultivation you can give it, with convenience, that
            the most that can, may be made of it.
          The Clover Seed, Furze & other articles, are on board the Sally Captn  for
            Alexandria, the first Vessel that has offered since the breaking up of the frost. It is
            much to be regretted that the delay has been so great, but it was impossible to avoid
              it.
          I would not, by any means, have you sow the Eastern shore Oats—if these are what you
            depend upon Colo. Gilpin to get; because these, besides being almost as light as bran,
            are rarely, if ever, free from the Onion or wild garlick; with which my fields abound
            too much already, from this very cause. I had rather the ground intended for this Crop
            should receive Buck wheat, or any thing else; or indeed nothing, rather than be sown
            with such Oats as are generally brought to Alexandria from the Eastern shore of
            Virginia. It is possible you may get some Oats from Notley Young Esqr. near George Town.
            These will be good.
          I send you a few seeds of the Nankeen Cotton. let them be planted the first day of May
            in light & rich ground, well prepared—Put four Seeds in a hill. I am Your friend &ca
          
            Go: Washington
          
          
          
            P.S. I have wrote Colo. Ball, & my Nephew Mr Robert Lewis, that they are welcome
              to send a Mare or two each, to either of the Jacks or the Horse.
          
          
            March 17th
          
          
            P.S. The Vessel is not yet gone which has my Seeds &ca on board; and as she has
              been going every day for ten days past, there is no saying when she will go. The Captn
                now says to morrow. He has promised to land them, if he can,
              as he passes Mount Vernon; if not they are to be landed at Colo. Gilpins Warehouse.
              the Captn has one Bill of Lading, and another goes by this days Post to Colo. Gilpin.
              The two small Kegs contain the French furse seeds—Nuts & Garden Seeds; the two
              last may be given to the Gardener; the other you & Butler will manage as you shall
              judge best.
            One of the Casks contains five bushls of Plaster of Paris, which try on some of the
              clover, to see the effect—at the rate of about 5 bushls to the acre—spread a breadth,
              & leave a breadth, alternately; to shew more clearly, if any, what effect it will
                have.
          
          
            G.W.
          
        